DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (US 7,631,211).
Regarding claim 1 Mai discloses a  serial NOR memory device (the term NOR in the preamble here does not impart any particular structure to the device since there are no further limitations of the claim regarding the memory architecture) in communication with a host device via a serial interface (see figure 1 in view of figure 8), comprising: an input-output circuit comprising a transceiver coupled to receive a serial clock signal (CLK) on a clock input terminal from the host device (provider of CLK) and serial input data on a serial data input terminal (D input of 140), the transceiver further coupled to transmit serial output data on a serial data output terminal (output of 125), wherein the transceiver is configured to receive serial input data on the serial data input terminal using a single data rate mode based on the serial clock signal and is configured to transmit serial output data onto the serial data output terminal using a double data rate mode based on the serial clock signal (see column 4, lines 16+).
Regarding claims 7, Huang discloses the serial NOR memory device of claim 1, wherein the transceiver is configured to receive serial input data using the single data rate mode where the serial input data is clocked at a rising or falling clock edge of the clock signal; and wherein the transceiver is configured to transmit serial output data using the double data rate mode where the serial output data is clocked at both the rising and the falling edges of the clock signal (this is the definition of SDR and DDR—see column 1, lines 9+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Oh (US 10,224,098).
Regarding 2, 3  Huang discloses the serial NOR memory device of claim 1, further comprising: a write buffer (350) coupled to receive and store write data from the input-output circuit, the input-output circuit receiving the write data as part of the serial input data; and a storage (380) the storage being configured to receive the write data from the write buffer and to store the write is data into the storage and being further being configured to provide read data to the input-output circuit as the serial output data (see paragraph 0023-0026).
Huang fails to teach that the storage is serial NOR memory array comprised of memory cells. However this is a known configuration in the art (see Oh, for example, Absract and column 1 lines 58+).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide a serial NOR memory cell array as the storage of Huang in order to realize the benefits taught by Huang in a NOR memory device with its well-known features (e.g. speed, addressability, etc.).
Regarding claim 8, Huang discloses the serial NOR memory device of claim 2, wherein in response to a given number of bytes of write data being stored in the write buffer, the serial NOR memory device stores the write data from the write buffer into the memory cell array (buffer 350 stores data to be written to ).

Allowable Subject Matter

Claims 9-15 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches embodiments of single and double data rate I/O in flash memory, the prior art fails to reasonably teach receiving a command signal in a single data rate mode based on the serial clock signal; receiving an address signal in the single data rate mode based on the serial clock signal; in response to the command signal being a read command, retrieving read data from the memory cell array in response to the address signal; and transmitting the read data in a double data rate mode based on the serial clock signal.
The objected to claims recite similar features and would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824